Electronically Filed
                                                    Supreme Court
                                                    SCWC-15-0000342
                                                    22-DEC-2016
                                                    04:06 PM



                          SCWC-15-0000342

          IN THE SUPREME COURT OF THE STATE OF HAWAII

                         STATE OF HAWAII,
                  Respondent/Plaintiff-Appellant,

                                vs.

                       RUDOLPH G. KING, JR.,
                  Petitioner/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-15-0000342; CR. NO. 14-1-1986)

                        ORDER OF CORRECTION
                         (By: Pollack, J.)

          IT IS HEREBY ORDERED that the Opinion of the Court,

filed December 13, 2016, is corrected as follows:

          1.   Footnote 5 is renumbered to 4.

          2.   Footnote 6 is renumbered to 5.

          3.   Footnote 7 is renumbered to 6.

          4.   Footnote 8 is renumbered to 7.

          5.   Footnote 9 is renumbered to 8.

          6.   Footnote 10 is renumbered to 9.

          7.   Footnote 11 is renumbered to 10.
           8.   Footnote 12 is renumbered to 11.

           The Clerk of the Court is directed to take all

necessary steps to notify the publishing agencies of these

changes.

           DATED: Honolulu, Hawaii, December 22, 2016.

                                 /s/ Richard W. Pollack
                                 Associate Justice




                                  2